



APPENDIX A
FIDELITY SOUTHERN CORPORATION 2018
OMNIBUS INCENTIVE PLAN


ARTICLE 1
PURPOSE


1.1    GENERAL.    The purpose of the Fidelity Southern Corporation 2018 Omnibus
Incentive Plan (the “Plan”) is to promote the success, and enhance the value, of
Fidelity Southern Corporation (the “Company”), by linking the personal interests
of employees, officers, directors and consultants of the Company or any
Affiliate (as defined below) to those of Company stockholders and by providing
such persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.


ARTICLE 2
DEFINITIONS


2.1    DEFINITIONS.    When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:


(a)
“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that directly
or through one or more intermediaries controls, is controlled by or is under
common control with, the Company, as determined by the Committee.



(b)
“Award” means an award of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Deferred Stock Units, Performance Awards, Other
Stock-Based Awards, or any other right or interest relating to Stock or cash,
granted to a Participant under the Plan.



(c)
“Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.



(d)
“Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of the
General Rules and Regulations under the 1934 Act.



(e)
“Board” means the Board of Directors of the Company.



(f)
“Cause” as a reason for a Participant’s termination of employment shall have the
meaning assigned such term in the employment, severance or similar agreement, if
any, between such Participant and the Company or an Affiliate, provided, however
that if there is no such employment, severance or similar agreement in which
such term is defined, and unless otherwise defined in the applicable Award
Certificate, “Cause” shall mean any of the following acts by the Participant, as
determined in good faith by the Committee or the Board: (i) commission of an act
of fraud, embezzlement, misappropriation, or breach of fiduciary duty against
the Company or any Affiliate; (ii) commission of a felony involving the
business, assets, customers or clients of the Company or any Affiliate, or
charge with, indictment for, conviction of, pleading guilty to, confession to,
or entering of a plea of nolo contendere by Participant for any other felony or
any crime involving fraud, dishonesty, moral turpitude, or a breach of trust;
(iii) breach of any written confidentiality, non-compete, non- solicitation or
business opportunity covenant contained in any agreement entered into by such
Participant with the Company or any Affiliate; (iv) substantial failure to
perform duties to the Company or any Affiliate (other than any such failure
resulting from the Participant's Disability) after written notice and an
opportunity to cure (not to exceed 30 days); (v) gross misconduct or gross
negligence materially injurious to the Company or any






--------------------------------------------------------------------------------





Affiliate; (vi) Participant’s violation of the Company’s or any Affiliate’s
policy against harassment, its equal employment opportunity policy, or the
Company’s or any Affiliate’s code of business conduct, or a material violation
of any other policy or procedure of the Company or any Affiliate.


(g)
“Change in Control” means and includes the occurrence of any one of the
following events:



(i)
individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of such
Board, provided that any person becoming a director after the Effective Date and
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or



(ii)
any person becomes a Beneficial Owner, directly or indirectly, of either (A) 50%
or more of the then-outstanding shares of common stock of the Company (“Company
Common Stock”) or (B) securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
of Company Common Stock or Company Voting Securities shall not constitute a
Change in Control: (w) an acquisition directly from the Company, (x) an
acquisition by the Company or a Subsidiary of the Company, (y) an acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary of the Company, or (z) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (iii) below); or



(iii)
the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or a
Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 50% or more of the total common stock or 50% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction”); or



(iv)
stockholders approve a complete liquidation or dissolution of the Company, other
than a Non-Qualifying Transaction.






--------------------------------------------------------------------------------







(h)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
For purposes of this Plan, references to sections of the Code shall be deemed to
include references to any applicable regulations thereunder and any successor or
similar provision.



(i)
“Committee” means the committee of the Board described in Article 4.



(j)
“Company” means Fidelity Southern Corporation, a Georgia corporation, or any
successor corporation.



(k)
“Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, director or consultant of the Company or any
Affiliate, as applicable; provided, however, that for purposes of an Incentive
Stock Option “Continuous Service” means the absence of any interruption or
termination of service as an employee of the Company or any Parent or
Subsidiary, as applicable, pursuant to applicable tax regulations. Unless
otherwise defined in the applicable Award Certificate, Continuous Service shall
not be considered interrupted in the following cases: (i) a Participant
transfers employment between the Company and an Affiliate or between Affiliates,
(ii) in the discretion of the Committee as specified at or prior to such
occurrence, in the case of a spin-off, sale or disposition of the Participant’s
employer from the Company or any Affiliate, (iii) a Participant transfers from
being an employee of the Company or an Affiliate to being a director of the
Company or of an Affiliate, or vice versa, (iv) in the discretion of the
Committee, a Participant transfers from being an employee of the Company or an
Affiliate to being a consultant to the Company or of an Affiliate, or vice
versa, (v) in the discretion of the Committee as specified at or prior to such
occurrence, a Participant transfers from being an employee of the Company or an
Affiliate to being a consultant to the Company or an Affiliate, or vice versa,
or (vi) any leave of absence authorized in writing by the Company prior to its
commencement; provided, however, that for purposes of Incentive Stock Options,
no such leave may exceed 90 days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, on the 91st day
of such leave any Incentive Stock Option held by the Participant shall cease to
be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Nonstatutory Stock Option. Whether military, government or other service or
other leave of absence shall constitute a termination of Continuous Service
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive; provided, however,
that for purposes of any Award that is subject to Code Section 409A, the
determination of a leave of absence must comply with the requirements of a “bona
fide leave of absence” as provided in Treas. Reg. Section 1.409A-1(h).



(l)
“Deferred Stock Unit” means a right granted to a Participant under Article 9 to
receive Shares (or the equivalent value in cash or other property if the
Committee so provides) at a future time as determined by the Committee, or as
determined by the Participant within guidelines established by the Committee in
the case of voluntary deferral elections.



(m)
“Disability” means, unless otherwise defined in the applicable Award
Certificate, the inability of the Participant, as reasonably determined by the
Company, to perform the essential functions of his or her regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six (6) consecutive months.



(n)
“Dividend Equivalent” means a right granted to a Participant under Article 11.



(o)
“Effective Date” has the meaning assigned such term in Section 3.1.



(p)
“Eligible Participant” means an employee, officer, director or consultant of the
Company or any Affiliate.



(q)
“Exchange” means any national securities exchange on which the Stock may from
time to time be listed or traded.



(r)
“Fair Market Value,” on any date, means the closing sales price on the Exchange
on such date or, in the absence of reported sales on such date, the closing
sales price on the immediately preceding date on which sales were reported. The
Committee is authorized to adopt another fair market value pricing method,
provided such method is stated in the Award Certificate, and is in compliance
with the fair market value pricing rules set forth in Section 409A of the Code.






--------------------------------------------------------------------------------







(s)
“Full-Value Award” means an Award other than in the form of an Option or SAR,
and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).



(t)
“Grant Date” of an Award means the first date on which all necessary corporate
action has been taken to approve the grant of the Award as provided in the Plan,
or such later date as is determined and specified as part of that authorization
process. Notice of the grant shall be provided to the grantee within a
reasonable time after the Grant Date.



(u)
“Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.



(v)
“Independent Directors” means those members of the Board of Directors who
qualify at any given time as (a) an “independent” director under the applicable
rules of each Exchange on which the Shares are listed, and (b) a “non-employee”
director under Rule 16b-3 of the 1934 Act.



(w)
"Non-Employee-Director" means a director of the Company who is not a common law
employee of the Company or an Affiliate.



(x)
"Non-statutory Stock Option" means an Option that is not an Incentive Stock
Option.



(y)
"Option" means a right granted to a Participant under Article 7 of the Plan to
purchase Stock at a specified price during specified time periods. An Option may
be either an Incentive Stock Option or a Non-statutory Stock Option.



(z)
"Other Stock-Based Award" means a right, granted to a Participant under Article
12, that relates to or is valued by reference to Stock or other Awards relating
to Stock.



(aa)
“Parent” means a corporation, limited liability company, partnership or other
entity which owns or beneficially owns a majority of the outstanding voting
stock or voting power of the Company. Notwithstanding the above, with respect to
an Incentive Stock Option, Parent shall have the meaning set forth in Section
424(e) of the Code.



(bb)
“Participant” means an Eligible Participant who has been granted an Award under
the Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 13.4 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.



(cc)
“Performance Award” means any award granted under the Plan pursuant to Article
10.



(dd)
“Person” means any individual, entity or group, within the meaning of Section
3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of the 1934
Act.



(ee)
“Plan” means the Fidelity Southern Corporation 2018 Omnibus Incentive Plan, as
amended from time to time



(ff)
“Prior Plan” means the Fidelity Southern Corporation 2006 Equity Incentive Plan,
as amended.



(gg)
“Restricted Stock” means Stock granted to a Participant under Article 9 that is
subject to certain restrictions and to risk of forfeiture.



(hh)
“Restricted Stock Unit” means the right granted to a Participant under Article 9
to receive shares of Stock (or the equivalent value in cash or other property if
the Committee so provides) in the future, which right is subject to certain
restrictions and to risk of forfeiture.



(ii)
“Shares” means shares of Stock. If there has been an adjustment or substitution
pursuant to Section 14.1, the term “Shares” shall also include any shares of
stock or other securities that are substituted for Shares or into which Shares
are adjusted pursuant to Section 14.1.

(jj)
“Stock” means the Company’s Common Stock, no par value and such other securities
of the Company as may






--------------------------------------------------------------------------------





be substituted for Stock pursuant to Article 14.


(kk)
“Stock Appreciation Right” or “SAR” means a right granted to a Participant under
Article 8 to receive a payment equal to the difference between the Fair Market
Value of a Share as of the date of exercise of the SAR over the base price of
the SAR, all as determined pursuant to Article 8.



(ll)
“Subsidiary means any corporation, limited liability company, partnership or
other entity, domestic or foreign, of which a majority of the outstanding voting
stock or voting power is beneficially owned directly or indirectly by the
Company. Notwithstanding the above, with respect to an Incentive Stock Option,
Subsidiary shall have the meaning set forth in Section 424(f) of the Code.



(mm) “1933 Act” means the Securities Act of 1933, as amended from time to time.


(nn) "1934 Act" means the Securities Exchange Act of 1934, as amended from time
to time.




ARTICLE 3
EFFECTIVE TERM OF PLAN


3.1    EFFECTIVE DATE.    The Plan shall be effective as of the date it is
approved by the stockholders of the Company (the “Effective Date”).


3.2    TERMINATION OF PLAN.    Unless earlier terminated as provided herein, the
Plan shall continue in effect until the tenth (10th) anniversary of the
Effective Date or, if the stockholders approve an amendment to the Plan that
increases the number of Shares subject to the Plan, the tenth (10th) anniversary
of the date of such approval. The termination of the Plan on such date shall not
affect the validity of any Award outstanding on the date of termination, which
shall continue to be governed by the applicable terms and conditions of the
Plan. Notwithstanding the foregoing, no Incentive Stock Options may be granted
more than ten (10) years after the Effective Date.


ARTICLE 4
ADMINISTRATION


4.1    COMMITTEE.    The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. Unless and until changed by the Board, the Compensation Committee of the
Board is designated as the Committee to administer the Plan. It is intended that
at least two of the directors appointed to serve on the Committee shall be
Independent Directors and that any such members of the Committee who do not so
qualify shall abstain from participating in any decision to make or administer
Awards that are made to Eligible Participants who at the time of consideration
for such Award are persons subject to the short- swing profit rules of Section
16 of the 1934 Act. However, the mere fact that a Committee member shall fail to
qualify as an Independent Director or shall fail to abstain from such action
shall not invalidate any Award made by the Committee which Award is otherwise
validly made under the Plan. The members of the Committee shall be appointed by,
and may be changed at any time and from time to time in the discretion of, the
Board. The Board may reserve to itself any or all of the authority and
responsibility of the Committee under the Plan or may act as administrator of
the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers and protections of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.


4.2    ACTION AND INTERPRETATIONS BY THE COMMITTEE.    For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award in the manner and to the extent it deems necessary to carry out the intent
of the Plan. The Committee’s interpretation of the Plan, any Awards granted
under the Plan, any Award Certificate and all decisions and determinations by
the Committee with respect to the Plan are final, binding, and conclusive on all
parties. Each member of the Committee is entitled to, in good faith, rely or act
upon any report or other information furnished to that member by any officer or
other employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company or the
Committee to assist in the





--------------------------------------------------------------------------------





administration of the Plan. No member of the Committee will be liable for any
good faith determination, act or omission in connection with the Plan or any
Award.


4.3    AUTHORITY OF COMMITTEE.    Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:


(a)
grant Awards;



(b)
designate Participants;



(c)
determine the type or types of Awards to be granted to each Participant;



(d)
determine the number of Awards to be granted and the number of Shares or dollar
amount to which an Award will relate;



(e)
determine the terms and conditions of any Award granted under the Plan;



(f)
prescribe the form of each Award Certificate, which need not be identical for
each Participant;



(g)
decide all other matters that must be determined in connection with an Award;



(h)
establish, adopt or revise any plan, program or policy for the grant of Awards
as it may deem necessary or advisable, including but not limited to short-term
incentive programs, and any special plan documents;



(i)
establish, adopt or revise any rules, regulations, guidelines or procedures as
it may deem necessary or advisable to administer the Plan;



(j)
make all other decisions and determinations that may be required under the Plan
or as the Committee deems necessary or advisable to administer the Plan;



(k)
amend the Plan or any Award Certificate as provided herein; and



(l)
adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.



4.4    DELEGATION.


(a)
Administrative Duties.    The Committee may delegate to one or more of its
members or to one or more officers of the Company or an Affiliate or to one or
more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan.



(b)
Special Committee.    The Board may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who may but need not be
officers of the Company, the authority, within specified parameters as to the
number and terms of Awards, to (i) designate officers and/or employees of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants who are subject to Section 16(a) of
the 1934 Act at the Grant Date. The acts of such delegates shall be treated
hereunder as acts of the Board and such delegates shall report regularly to the
Board and the Compensation Committee regarding the delegated duties and
responsibilities and any Awards so granted.



4.5    INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or the Board, or an officer of the Company to whom authority was
delegated in accordance with this Article 4, shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or





--------------------------------------------------------------------------------





her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.


ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1    NUMBER OF SHARES.    Subject to adjustment as provided in Section 5.2 and
Section 14.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 1,250,000 Shares, reduced by
grants under the Prior Plan after December 31, 2017, plus a number of additional
Shares underlying awards outstanding as of March 8, 2018 under the Prior Plan
that thereafter terminate or expire unexercised, or are cancelled, forfeited or
lapse for any reason. From and after the Effective Date, no further awards shall
be granted under the Prior Plan, and the Prior Plan shall remain in effect only
so long as awards granted thereunder shall remain outstanding.


5.2    SHARE COUNTING.    Shares covered by an Award shall be subtracted from
the Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve or otherwise treated in accordance with subsections (a) through
(g) of this Section 5.2.


(a)
To the extent that an Award is canceled, terminates, expires, is forfeited or
lapses for any reason, any unissued or forfeited Shares subject to the Award
will be added back to the Plan share reserve and again be available for issuance
pursuant to Awards granted under the Plan.



(b)
Shares subject to Awards settled in cash will be added back to the Plan share
reserve and again be available for issuance pursuant to Awards granted under the
Plan.



(c)
Shares withheld from an Award to satisfy tax withholding requirements will count
against the number of Shares remaining available for issuance pursuant to Awards
granted under the Plan, and Shares delivered by a participant to satisfy tax
withholding requirements will not be added to the Plan share reserve.



(d)
The full number of Shares subject to an Option shall count against the number of
Shares remaining available for issuance pursuant to Awards granted under the
Plan, even if the exercise price of an Option is satisfied through
net-settlement or by delivering Shares to the Company (by either actual delivery
or attestation) .



(e)
The full number of Shares subject to a SAR shall count against the number of
Shares remaining available for issuance pursuant to Awards made under the Plan
(rather than the net number of Shares actually delivered upon exercise).



(f)
Substitute Awards granted pursuant to Section 13.11 of the Plan shall not count
against the Shares otherwise available for issuance under the Plan under Section
5.1.



(g)
Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.



5.3    STOCK DISTRIBUTED.    Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.


5.4    LIMITATION ON AWARDS.    Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 14):





--------------------------------------------------------------------------------







(a)
Incentive Stock Options. The maximum number of Shares that may be issued upon
exercise of Incentive Stock Options granted under the Plan shall be 1,250,000.



(b)
Options. The maximum number of Shares subject to Options granted under the Plan
in any calendar year to any one Participant shall be 300,000.



(c)
SARs. The maximum number of Shares subject to Stock Appreciation Rights granted
under the Plan in any calendar year to any one Participant shall be 300,000.



(d)
Performance Awards.    With respect to any one calendar year (i) the maximum
amount that may be paid to any one Participant for Performance Awards payable in
cash or property other than Shares shall be $3,000,000, and (ii) the maximum
number of Shares that may be paid to any one Participant for Performance Awards
payable in Stock shall be 150,000 Shares. For purposes of applying these limits
in the case of multi-year performance periods, the amount of cash or property or
number of Shares deemed paid with respect to any one 12-month period is the
total amount payable or Shares earned for the performance period divided by the
number of 12-month periods in the performance period.



5.5    LIMITATION ON COMPENSATION FOR NON-EMPLOYEE DIRECTORS. With respect to
any one calendar year, the aggregate compensation that may be granted or awarded
to any one Non-Employee Director, including all meeting fees, cash retainers and
retainers granted in the form of Awards, shall not exceed $400,000, or $500,000
in the case of a non-employee Chairman of the Board or Lead Director. For
purposes of such limit, the value of Awards will be determined based on the
aggregate Grant Date fair value of all awards issued to the director in such
year (computed in accordance with applicable financial accounting rules).


ARTICLE 6
ELIGIBILITY


6.1    GENERAL.    Awards may be granted only to Eligible Participants.
Incentive Stock Options may be granted only to Eligible Participants who are
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code. Eligible Participants who are service providers to an
Affiliate may be granted Options or SARs under this Plan only if the Affiliate
qualifies as an “eligible issuer of service recipient stock” within the meaning
of §1.409A- 1(b)(5)(iii)(E) of the final regulations under Code Section 409A.


ARTICLE 7
STOCK OPTIONS


7.1    GENERAL.    The Committee is authorized to grant Options to Participants
on the following terms and conditions:


(a)
Exercise Price.    The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 13.11)
shall not be less than the Fair Market Value as of the Grant Date.



(b)
Prohibition on Repricing.    Except as otherwise provided in Section 14.1,
without the prior approval of stockholders of the Company: (i) the exercise
price of an Option may not be reduced, directly or indirectly, (ii) an Option
may not be cancelled in exchange for cash, other Awards or Options or SARs with
an exercise or base price that is less than the exercise price of the original
Option, and (iii) the Company may not repurchase an Option for value (in cash or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Option is lower than the exercise price per share of the Option.



(c)
Time and Conditions of Exercise.    The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Sections 7.1(e) and 13.6, and may include in the Award Certificate a provision
that an Option that is otherwise exercisable and has an exercise price that is
less than the Fair Market Value of the Stock on the last day of its term will be
automatically exercised on such final date of the term by means of a “net
exercise,” thus entitling the optionee to Shares equal to the intrinsic value of
the Option on such exercise date, less the number of Shares required for tax
withholding. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an






--------------------------------------------------------------------------------





Option may be exercised or vested.


(d)
Payment.    The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made, in whole or in part, in the form of (i) cash or
cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised, (iv)
broker-assisted market sales, or (iv) any other “cashless exercise” arrangement.



(e)
Exercise Term.    Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.



(f)
No Deferral Feature.    No Option shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the Option.



(g)
No Dividend Equivalents.    No Option shall provide for Dividend Equivalents.



7.2    INCENTIVE STOCK OPTIONS.    The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. Without limiting the
foregoing, any Incentive Stock Option granted to a Participant who at the Grant
Date owns more than 10% of the voting power of all classes of shares of the
Company must have an exercise price per Share of not less than 110% of the Fair
Market Value per Share on the Grant Date and an Option term of not more than
five years. If all of the requirements of Section 422 of the Code (including the
above) are not met, the Option shall automatically become a Nonstatutory Stock
Option.


ARTICLE 8
STOCK APPRECIATION RIGHTS


8.1    GRANT OF STOCK APPRECIATION RIGHTS.    The Committee is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:


(a)
Right to Payment.    Upon the exercise of a SAR, the Participant has the right
to receive, for each Share with respect to which the SAR is being exercised, the
excess, if any, of:



(1)
The Fair Market Value of one Share on the date of exercise; over



(2)
The base price of the SAR as determined by the Committee and set forth in the
Award Certificate, which for any SAR (other than a SAR issued as a substitute
Award pursuant to Section 13.11) shall not be less than the Fair Market Value of
one Share on the Grant Date.



(b)
Prohibition on Repricing.    Except as otherwise provided in Section 14.1,
without the prior approval of the stockholders of the Company, (i) the base
price of a SAR may not be reduced, directly or indirectly, (ii) a SAR may not be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the base price of the original SAR, and
(iii) the Company may not repurchase a SAR for value (in cash or otherwise) from
a Participant if the current Fair Market Value of the Shares underlying the SAR
is lower than the base price per share of the SAR.



(c)
Time and Conditions of Exercise.    The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part, subject to Section
13.6, and may include in the Award Certificate a provision that a SAR that is
otherwise exercisable and has a base price that is less than the Fair Market
Value of the Stock on the last day of its term will be automatically exercised
on such final date of the term, thus entitling the holder to cash or Shares
equal to the intrinsic value of the SAR on such exercise date, less the cash or
number of Shares required for tax withholding. No SAR shall be exercisable for
more than ten years from the Grant Date.








--------------------------------------------------------------------------------





(d)
No Deferral Feature.    No SAR shall provide for any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the SAR.



(e)
No Dividend Equivalents.    No SAR shall provide for Dividend Equivalents.



(f)
Other Terms.    All SARs shall be evidenced by an Award Certificate. Subject to
the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement (e.g., cash, Shares or
other property), and any other terms and conditions of the SAR shall be
determined by the Committee at the time of the grant and shall be reflected in
the Award Certificate.



ARTICLE 9
RESTRICTED STOCK AND STOCK UNITS


9.1    GRANT OF RESTRICTED STOCK AND STOCK UNITS. The Committee is authorized to
make Awards of Restricted Stock, Restricted Stock Units or Deferred Stock Units
to Participants in such amounts and subject to such terms and conditions as may
be selected by the Committee. An Award of Restricted Stock, Restricted Stock
Units or Deferred Stock Units shall be evidenced by an Award Certificate setting
forth the terms, conditions, and restrictions applicable to the Award.


9.2    ISSUANCE AND RESTRICTIONS.    Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines, subject to Section 13.6, at the time of the grant of the Award or
thereafter. Except as otherwise provided in an Award Certificate or any special
Plan document governing an Award, a Participant shall have none of the rights of
a stockholder with respect to Restricted Stock Units or Deferred Stock Units
until such time as Shares of Stock are paid in settlement of such Awards.


9.3    DIVIDENDS ON RESTRICTED STOCK. Dividends accrued on shares of Restricted
Stock before they are vested shall be credited by the Company to an account for
the Participant and accumulated without interest until the date upon which the
host Award becomes vested, and any dividends accrued with respect to forfeited
Restricted Stock will be reconveyed to the Company without further consideration
or any act or action by the Participant. In no event shall dividends be paid or
distributed until the vesting restrictions of the underlying Restricted Stock
Award lapse.


9.4    FORFEITURE.    Subject to the terms of the Award Certificate and except
as otherwise determined by the Committee at the time of the grant of the Award
or thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.


9.5    DELIVERY OF RESTRICTED STOCK.    Shares of Restricted Stock shall be
delivered to the Participant at the Grant Date either by book-entry registration
or by delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.


ARTICLE 10
PERFORMANCE AWARDS


10.1    GRANT OF PERFORMANCE AWARDS.    The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. Any such Awards with performance- based vesting criteria are referred
to herein as Performance Awards. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant and to designate the provisions of such Performance Awards as
provided in Section 4.3. All Performance Awards shall be evidenced by an Award
Certificate or a written program established by the Committee, pursuant to which
Performance Awards are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program.


10.2    PERFORMANCE GOALS.







--------------------------------------------------------------------------------





(a)
The Committee may establish performance goals for Performance Awards which may
be based on any criteria selected by the Committee, including but not limited to
the following:



•
Revenue (premium revenue, total revenue or other revenue measures)

•
Sales

•
Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)

•
Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

•
Net income (before or after taxes, operating income or other income measures)

•
Cash (cash flow, cash generation or other cash measures)

•
Stock price or performance

•
Total stockholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

•
Economic value added return measures (including, but not limited to, return on
assets, capital, equity, investments or sales, and cash flow return on assets,
capital, equity, or sales);

•
Market share

•
Improvements in capital structure

•
Expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures)

•
Business expansion or consolidation (acquisitions and divestitures)

•
Internal rate of return or increase in net present value

•
Productivity measures

•
Cost reduction measures

•
Strategic plan development and implementation

•
Working capital (including, but not limited to, targets relating to inventory
and/or accounts receivable

•
Credit Quality

•
Deposit growth

•
Loan growth

•
Stock price or performance

•
Any other objective or subjective goals

Performance goals may be described in terms of Company-wide objectives or in
terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. Performance goals may be specified in absolute terms, in percentages,
or in terms of growth from period to period or growth rates over time, as well
as measured relative to the performance of a group of comparator companies, or a
published or special index, or a stock market index, that the Committee deems
appropriate. Performance Goals need not be based upon an increase or positive
result under a business criterion and could include, for example, the
maintenance of the status quo or the limitation of economic losses (measured, in
each case, by reference to a specific business criterion). If the Committee
determines that a change in the business,operations, corporate structure or
capital structure of the Company or the manner in which the Company or an
Affiliate conducts its business, or other events or circumstances render
performance goals to be unsuitable, the Committee may modify such performance
goals in whole or in part, as the Committee deems appropriate.


(b)
The Committee may provide in any Performance Award that any evaluation of
performance shall exclude or otherwise objectively adjust for any specified
circumstance or event that occurs during a performance period, including by way
of example but without limitation the following: (a) asset write-downs or
impairment charges; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (d) accruals for reorganization and restructuring
programs; (e) unusual or infrequently occurring items as described in Accounting
Standards Codification Topic 225-20 (or any successor pronouncements thereto)
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year; (f) any other specific, unusual or nonrecurring events,
or objectively determinable category thereof, including discontinued operations
or changes in the Company’s fiscal year; (g) acquisitions or divestitures; and
(h) foreign exchange gains and losses.





ARTICLE 11





--------------------------------------------------------------------------------





DIVIDEND EQUIVALENTS


11.1    GRANT OF DIVIDEND EQUIVALENTS.    The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder.
Dividend Equivalents shall entitle the Participant to receive payments equal to
ordinary cash dividends or distributions with respect to all or a portion of the
number of Shares subject to a Full-Value Award, as determined by the Committee.
Notwithstanding anything to the contrary, Dividend Equivalents accruing on
unvested Full-Value Awards shall, as provided in the Award Certificate, either
(i) be reinvested in the form of additional Shares (subject to Share
availability under Section 5.1 hereof), which shall be subject to the same
vesting provisions as provided for the host Award, or (ii) be credited by the
Company to an account for the Participant and accumulated without interest until
the date upon which the host Award becomes vested, and, in either case, any
Dividend Equivalents accrued with respect to forfeited Awards will be reconveyed
to the Company without further consideration or any act or action by the
Participant. In no event shall Dividend Equivalents be paid or distributed until
the vesting restrictions of the underlying Full-Value Award lapse.


ARTICLE 12
STOCK OR OTHER STOCK-BASED AWARDS


12.1    GRANT OF STOCK OR OTHER STOCK-BASED AWARDS.    The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Shares, including limited partnership interests
in a limited partnership entity of which the Company is general partner that may
be exchanged or redeemed for Shares on a one-for-one basis, or any profits
interest in such limited partnership entity that may be exchanged or converted
into such limited partnership interests, and Awards valued by reference to book
value of Shares or the value of securities of or the performance of specified
Parents or Subsidiaries. The Committee shall determine the terms and conditions
of such Awards.


ARTICLE 13
PROVISIONS APPLICABLE TO AWARDS


13.1    AWARD CERTIFICATES.    Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.


13.2    FORM OF PAYMENT FOR AWARDS.    At the discretion of the Committee,
payment of Awards may be made in cash, Stock, a combination of cash and Stock,
or any other form of property as the Committee shall determine. In addition,
payment of Awards may include such terms, conditions, restrictions and/or
limitations, if any, as the Committee deems appropriate, including, in the case
of Awards paid in the form of Stock, restrictions on transfer and forfeiture
provisions. Further, payment of Awards may be made in the form of a lump sum, or
in installments, as determined by the Committee.


13.3    LIMITS ON TRANSFER.


(a)
Each Award and each right under any Award shall be exercisable only by the
holder thereof during such holder’s lifetime, or, if permissible under
applicable law, by such holder’s guardian or legal representative or by a
transferee receiving such Award pursuant to a domestic relations order (a
“QDRO”) as defined in Section 414(p)(1)(B) of the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder.



(b)
No Award (prior to the time, if applicable, Shares are delivered in respect of
such Award), and no right under any Award, may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a grantee otherwise
than by will or by the laws of descent and distribution (or in the case of
Restricted Stock, to the Company) or pursuant to a QDRO, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary to receive benefits in the event of the
grantee’s death shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.



(c)
Notwithstanding subsections (a) and (b) above, to the extent provided in the
Award Certificate, Awards (other than Incentive Stock Options and corresponding
Awards), may be transferred, without consideration, to a






--------------------------------------------------------------------------------





Permitted Transferee. For this purpose, a “Permitted Transferee” in respect of
any grantee means any member of the Immediate Family of such grantee, any trust
of which all of the primary beneficiaries are such grantee or members of his or
her Immediate Family, or any partnership (including limited liability companies
and similar entities) of which all of the partners or members are such grantee
or members of his or her Immediate Family; and the “Immediate Family” of a
grantee means the grantee’s spouse, any person sharing the grantee’s household
(other than a tenant or employee), children, stepchildren, grandchildren,
parents, stepparents, siblings, grandparents, nieces and nephews. Such Award may
be exercised by such transferee in accordance with the terms of the Award
Certificate.


(d)
Nothing herein shall be construed as requiring the Company or any Affiliate to
honor a QDRO except to the extent required under applicable law.



13.4    BENEFICIARIES.    Notwithstanding Section 13.3, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A Permitted Transferee, beneficiary, legal
guardian, legal representative, or other person claiming any rights under the
Plan is subject to all terms and conditions of the Plan and any Award
Certificate applicable to the Participant, except to the extent the Plan and
Award Certificate otherwise provide, and to any additional restrictions deemed
necessary or appropriate by the Committee. If no beneficiary has been designated
or survives the Participant, any payment due to the Participant shall be made to
the Participant’s estate. Subject to the foregoing, a beneficiary designation
may be changed or revoked by a Participant, in the manner provided by the
Company, at any time provided the change or revocation is filed with the
Committee.


13.5    STOCK TRADING RESTRICTIONS.    All Stock issuable under the Plan is
subject to any stop- transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.


13.6    MINIMUM VESTING REQUIREMENTS. Notwithstanding any other provision of the
Plan to the contrary, equity-based Awards granted under the Plan shall vest no
earlier than the first anniversary of the date the Award is granted (excluding,
for this purpose, any (i) substitute Awards granted pursuant to Section 13.11,
or (ii) Shares delivered in lieu of fully-vested cash Awards) or, with respect
to equity-based Awards granted to Non-Employee Directors, if earlier, the annual
meeting of the Company’s stockholders that occurs in the immediately following
year; provided, however, that (i) the Committee may grant Awards without regard
to the foregoing minimum vesting requirement with respect to a maximum of five
percent (5%) of the available share reserve authorized for issuance under the
Plan pursuant to Section 5.1 (subject to adjustment under Section 14.1), and
(ii) to the extent equity-based Awards to Non-Employee Directors vest as of a
date that is earlier than two weeks prior to the anniversary date of the
immediately preceding year’s annual meeting, such equity-based Awards shall
count against the five percent (5%) exception limit set forth in clause (i);
and, provided further, for the avoidance of doubt, that the foregoing
restriction does not apply to the Committee’s discretion to provide for
accelerated exercisability or vesting of any Award upon the occurrence of one or
more events other than completion of a service period, including retirement,
death, disability or a Change in Control.


13.7    ACCELERATION UPON DEATH OR DISABILITY.    Except as otherwise provided
in the Award Certificate or any special Plan document or separate agreement with
a Participant governing an Award, upon the termination of a person’s Continuous
Service by reason of death or Disability:


(a)
all of that Participant’s outstanding Options and SARs shall become fully
exercisable;



(b)
all time-based vesting restrictions on that Participant’s outstanding Awards
shall lapse as of the date of termination; and



(c)
the target payout opportunities attainable under all of such Participant’s
outstanding performance-based Awards shall be deemed to have been fully earned
as of the date of termination based upon (A) an assumed achievement of all
relevant performance goals at the “target” level if the date of termination
occurs during the first half of the applicable performance period, or (B) the
actual level of achievement of all relevant performance goals against target, if
the date of termination occurs during the second half of the applicable
performance period, and, in either such case, there shall be a prorata payout to
the Participant or his or her estate within thirty (30) days following the date
of termination (unless a later date is required by Section 16.3 hereof) based
upon the length of time within the performance period that has elapsed prior to
the date of






--------------------------------------------------------------------------------





termination. Any Awards shall thereafter continue or lapse in accordance with
the other provisions of the Plan and the Award Certificate.


To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.


13.8    EFFECT OF A CHANGE IN CONTROL. Except as otherwise provided in the Award
Certificate or any special Plan document or separate agreement with a
Participant governing an Award, upon the occurrence of a Change in Control:


(a)
ll outstanding Options or SARs shall become fully exercisable;



(b)
all time-based vesting restrictions on outstanding Awards shall lapse; and



(c)
the target payout opportunities attainable under outstanding performance-based
Awards shall be deemed to have been fully earned as of the effective date of the
Change in Control based upon (A) an assumed achievement of all relevant
performance goals at the “target” level if the Change in Control occurs during
the first half of the applicable performance period, or (B) the actual level of
achievement of all relevant performance goals against target, if the Change in
Control occurs during the second half of the applicable performance period, and,
in either such case, there shall be a payout to Participants within thirty (30)
days following the Change in Control (unless a later date is required by Section
16.3 hereof). To the extent that this provision causes Incentive Stock Options
to exceed the dollar limitation set forth in Code Section 422(d), the excess
Options shall be deemed to be Nonstatutory Stock Options.



13.9    DISCRETION TO ACCELERATE AWARDS.    Regardless of whether an event has
occurred as described in Section 13.7 or 13.8 above, the Committee may in its
sole discretion determine that, upon the termination of service of a Participant
for any reason, or the occurrence of a Change in Control, or any other reason,
all or a portion of such Participant’s Options or SARs shall become fully or
partially exercisable, that all or a part of the restrictions on all or a
portion of the Participant’s outstanding Awards shall lapse, and/or that any
performance-based criteria with respect to any Awards held by that Participant
shall be deemed to be wholly or partially satisfied, in each case, as of such
date as the Committee may, in its sole discretion, declare. The Committee may
discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 13.9.


13.10    FORFEITURE EVENTS.    Awards under the Plan shall be subject to any
compensation recoupment policy that the Committee may adopt from time to time
that is applicable by its terms to the Participant. In addition, the Committee
may specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy. Nothing contained
herein or in any Award Certificate prohibits the Participant from: (1) reporting
possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity; (2) making any
other disclosures that are protected under the whistleblower provisions of
federal law or regulations; or (3) otherwise fully participating in any federal
whistleblower programs, including but not limited to any such programs managed
by the U.S. Securities and Exchange.


13.11    SUBSTITUTE AWARDS.    The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.


ARTICLE 14
CHANGES IN CAPITAL STRUCTURE


14.1    MANDATORY ADJUSTMENTS.    In the event of a nonreciprocal transaction
between the Company and its





--------------------------------------------------------------------------------





stockholders that causes the per-share value of the Stock to change (including,
without limitation, any stock dividend, stock split, spin-off, rights offering,
or large nonrecurring cash dividend), the authorization limits under Section 5.1
and 5.4 shall be adjusted proportionately, and the Committee shall make such
adjustments to the Plan and Awards as it deems necessary, in its sole
discretion, to prevent dilution or enlargement of rights immediately resulting
from such transaction. Action by the Committee may include: (i) adjustment of
the number and kind of shares that may be delivered under the Plan; (ii)
adjustment of the number and kind of shares subject to outstanding Awards; (iii)
adjustment of the exercise price of outstanding Awards or the measure to be used
to determine the amount of the benefit payable on an Award; and (iv) any other
adjustments that the Committee determines to be equitable. Notwithstanding the
foregoing, the Committee shall not make any adjustments to outstanding Options
or SARs that would constitute a modification or substitution of the stock right
under Treas. Reg. Sections 1.409A-1(b)(5)(v) that would be treated as the grant
of a new stock right or change in the form of payment for purposes of Code
Section 409A. Without limiting the foregoing, in the event of a subdivision of
the outstanding Stock (stock-split), a declaration of a dividend payable in
Shares, or a combination or consolidation of the outstanding Stock into a lesser
number of Shares, the authorization limits under Section 5.1 and 5.4 shall
automatically be adjusted proportionately, and the Shares then subject to each
Award shall automatically, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
purchase price therefor.


14.2    DISCRETIONARY ADJUSTMENTS.    Upon the occurrence or in anticipation of
any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 14.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (v) that performance targets and performance periods for
Performance Awards will be modified, or (vi) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.


14.3    GENERAL.    Any discretionary adjustments made pursuant to this Article
14 shall be subject to the provisions of Section 15.2. To the extent that any
adjustments made pursuant to this Article 14 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.


ARTICLE 15
AMENDMENT, MODIFICATION AND TERMINATION


15.1    AMENDMENT, MODIFICATION AND TERMINATION.    The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without stockholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, either (i)
materially increase the number of Shares available under the Plan (other than
pursuant to Article 14), (ii) expand the types of awards under the
Plan.(iii)    materially expand the class of participants eligible to
participate in the Plan, (iv) materially extend the term of the Plan, or (v)
otherwise constitute a material change requiring stockholder approval under
applicable laws, policies or regulations or the applicable listing or other
requirements of an Exchange, then such amendment shall be subject to stockholder
approval; and provided, further, that the Board or Committee may condition any
other amendment or modification on the approval of stockholders of the Company
for any reason, including by reason of such approval being necessary or deemed
advisable (i) to comply with the listing or other requirements of an Exchange,
or (ii) to satisfy any other tax, securities or other applicable laws, policies
or regulations. Except as otherwise provided in Section 14.1, without the prior
approval of the stockholders of the Company, the Plan may not be amended to
permit: (i) the exercise price or base price of an Option or SAR to be reduced,
directly or indirectly, (ii) an Option or SAR to be cancelled in exchange for
cash, other Awards, or Options or SARs with an exercise or base price that is
less than the exercise price or base price of the original Option or SAR, or
(iii) the Company to repurchase an Option or SAR for value (in cash or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Option or SAR is lower than the exercise price or base price per
share of the Option or SAR.


15.2    AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:


(a)
Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award






--------------------------------------------------------------------------------





had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination (with the per-share value of an Option or SAR for this
purpose being calculated as the excess, if any, of the Fair Market Value as of
the date of such amendment or termination over the exercise or base price of
such Award);


(b)
The original term of an Option or SAR may not be extended without the prior
approval of the stockholders of the Company;



(c)
Except as otherwise provided in Section 14.1, without the prior approval of the
stockholders of the Company, (i) the exercise price of an Option or base price
of a SAR may not be reduced, directly or indirectly, (ii) an option or SAR may
not be cancelled in exchange for cash, other Awards or Options or SARs with an
exercise or base price that is less than the exercise price or base price of the
original Option or SAR, or otherwise, and (iii) the Company may not repurchase
an Option or SAR for value (in cash or otherwise) from a Participant if the
current Fair Market Value of the Shares underlying the Option or SAR is lower
than the exercise price or base price per share of the Option or SAR; and



(d)
No termination, amendment, or modification of the Plan shall adversely affect in
any material respect any Award previously granted under the Plan, without the
written consent of the Participant affected thereby. An outstanding Award shall
not be deemed to be “adversely affected” by a Plan amendment if such amendment
would not reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment (with the per-share value of an Option or SAR for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment over the exercise or base price of such Award).



15.3    COMPLIANCE AMENDMENTS.    Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 15.3
to any Award granted under the Plan without further consideration or action.


ARTICLE 16
GENERAL PROVISIONS


16.1    RIGHTS OF PARTICIPANTS.


(a)
No Participant or any Eligible Participant shall have any claim to be granted
any Award under the Plan. Neither the Company, its Affiliates nor the Committee
is obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).



(b)
Nothing in the Plan, any Award Certificate or any other document or statement
made with respect to the Plan, shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate any Participant’s employment
or status as an officer, or any Participant’s service as a director or
consultant, at any time, nor confer upon any Participant any right to continue
as an employee, officer, director or consultant of the Company or any Affiliate,
whether for the duration of a Participant’s Award or otherwise.



(c)
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Affiliate and, accordingly, subject
to Article 15, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Committee without giving rise
to any liability on the part of the Company or any of its Affiliates.



(d)
No Award gives a Participant any of the rights of a stockholder of the Company
unless and until Shares are in fact issued to such person in connection with
such Award.



16.2    WITHHOLDING.    The Company or any Affiliate shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company or such Affiliate, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of





--------------------------------------------------------------------------------





restriction or other taxable event arising as a result of the Plan. The
obligations of the Company under the Plan will be conditioned on such payment or
arrangements and the Company or such Affiliate will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant. Unless otherwise determined by the Committee
at the time the Award is granted or thereafter, any such withholding requirement
may be satisfied, in whole or in part, by withholding from the Award Shares
having a Fair Market Value on the date of withholding equal to the amount
required to be withheld in accordance with applicable tax requirements (up to
the maximum individual statutory rate in the applicable jurisdiction as may be
permitted under then-current accounting principles to qualify for equity
classification), in accordance with such procedures as the Committee
establishes. All such elections shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


16.3    SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.


(a)
General.    It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.



(b)
Definitional Restrictions.    Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not prohibit the vesting of any Award upon a
Change in Control, Disability or separation from service, however defined. If
this provision prevents the payment or distribution of any amount or benefit, or
the application of a different form of payment of any amount or benefit, such
payment or distribution shall be made at the time and in the form that would
have applied absent the Change in Control, Disability or separation from service
as applicable.



(c)
Allocation among Possible Exemptions.    If any one or more Awards granted under
the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company shall determine which Awards or portions thereof will be subject to
such exemptions.



(d)
Six-Month Delay in Certain Circumstances.    Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg. Section 1.409A-
3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of interest), or
(j)(4)(vi) (payment of employment taxes): (i) the amount of such Non-Exempt
Deferred Compensation that would otherwise be payable during the six-month
period immediately following the Participant’s separation from service will be
accumulated through and paid or provided on the first day of the seventh month
following the Participant’s separation from service (or, if the Participant dies
during such period, within 30 days after the Participant’s death) (in either
case, the “Required Delay Period”); and (ii) the normal payment or distribution
schedule for any remaining payments or distributions will resume at the end of
the Required Delay Period.For purposes of this Plan, the term “Specified
Employee” has the meaning given such term in Code Section 409A and the final
regulations thereunder.



(e)
Installment Payments.    If, pursuant to an Award, a Participant is entitled to
a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of






--------------------------------------------------------------------------------





installment payments” has the meaning provided in Treas. Reg. Section
1.409A-2(b)(2)(iii) (or any successor thereto).


(f)
Timing of Release of Claims    Whenever an Award conditions a payment or benefit
on the Participant’s execution and non-revocation of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of termination of the Participant’s employment;
failing which such payment or benefit shall be forfeited. If such payment or
benefit is exempt from Section 409A of the Code, the Company may elect to make
or commence payment at any time during such 60-day period. If such payment or
benefit constitutes Non-Exempt Deferred Compensation, then, subject to
subsection (c) above, (i) if such 60-day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such
period at its discretion, and (ii) if such 60-day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year (or any later date specified for such
payment under the applicable Award), even if such signing and non- revocation of
the release occur during the first such calendar year included within such 60-
day period. In other words, a Participant is not permitted to influence the
calendar year of payment based on the timing of signing the release.



(g)
Permitted Acceleration.    The Company shall have the sole authority to make any
accelerated distribution permissible under Treas. Reg. Section 1.409A-3(j)(4) to
Participants of deferred amounts, provided that such distribution(s) meets the
requirements of Treas. Reg.Section 1.409A-3(j)(4).



16.4    UNFUNDED STATUS OF AWARDS.    The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.


16.5    RELATIONSHIP TO OTHER BENEFITS.    No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan. Nothing contained
in the Plan will prevent the Company from adopting other or additional
compensation arrangements, subject to stockholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.


16.6    EXPENSES.    The expenses of administering the Plan shall be borne by
the Company and its Affiliates.


16.7    TITLES AND HEADINGS.    The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.


16.8    GENDER AND NUMBER.    Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


16.9    FRACTIONAL SHARES.    No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.


16.10    GOVERNMENT AND OTHER REGULATIONS.


(a)
Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.



(b)
Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Shares
covered by an Award upon any Exchange or under any foreign, federal, state or
local law or practice, or the consent or approval of any governmental regulatory
body, is






--------------------------------------------------------------------------------





necessary or desirable as a condition of, or in connection with, the granting of
such Award or the purchase or receipt of Shares thereunder, no Shares may be
purchased, delivered or received pursuant to such Award unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any condition not acceptable to the Committee. Any
Participant receiving or purchasing Shares pursuant to an Award shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements. The Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to the Committee’s
determination that all related requirements have been fulfilled. The Company
shall in no event be obligated to register any securities pursuant to the 1933
Act or applicable state or foreign law or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation or requirement.


16.11    GOVERNING LAW.    To the extent not governed by federal law, the Plan
and all Award Certificates shall be construed in accordance with and governed by
the laws of the State of Georgia.


16.12    SEVERABILITY.    In the event that any provision of this Plan is found
to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.


16.13    NO LIMITATIONS ON RIGHTS OF COMPANY.    The grant of any Award shall
not in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.


The foregoing is hereby acknowledged as being the Fidelity Southern Corporation
2018 Omnibus Incentive Plan as adopted by the Board on March 8, 2018 and
approved by the Company’s stockholders on April 26, 2018.


FIDELITY SOUTHERN CORPORATION


By: s/s H. Palmer Proctor, Jr.
Name: H. Palmer Proctor, Jr.
Title: President





